Citation Nr: 1727597	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating for status post right leg compartment syndrome with shin splint in excess of 20 percent disabling from December 7, 2009 to December 26, 2016, and in excess of 30 percent disabling thereafter.

2. Entitlement to an initial rating for status post left leg compartment syndrome with shin splint in excess of 20 percent disabling from December 7, 2009 to December 26, 2016, and in excess of 30 percent disabling thereafter.

3. Entitlement to an initial compensable rating for a right lateral superficial nonlinear leg scar from December 7, 2009 to December 26, 2016, and in excess of 10 percent disabling thereafter.

4. Entitlement to an initial compensable rating for a left lateral superficial nonlinear leg scar from December 7, 2009 to December 26, 2016, and in excess of 10 percent disabling thereafter.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2009. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for status post right and left leg compartment syndrome with shin splints, and right and left lateral leg scars, rating each disability as noncompensable (0 percent). 
In July 2016, the Veteran and her spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is in the record. In September 2016, the Board took jurisdiction of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the claims for additional development.

Following the September 2016 Board remand, an interim January 2017 rating decision increased the Veteran's ratings for her status post right and left leg compartment syndrome with shin splints, rating each disability as 20 percent disabling prior to December 27, 2016, and 30 percent disabling from that date. The Veteran's rating for her right and left lateral leg scars was likewise increased, with the disabilities rated together at 10 percent disabling, effective December 27, 2016, but no earlier. 

In the January 2017 rating decision, the RO recharacterized the Veteran's lateral scar claims as for right and left lateral superficial nonlinear scars. As this recharacterization provides more detail to identify the scars on appeal and is not limiting to the Veteran, the Board has kept the recharacterization, as reflected on the title page.

The Board notes that the Veteran submitted additional evidence in the form of private treatment records after the last supplemental statement of the case was issued in January 2017. This evidence is subject to initial review by the Board because the Veteran perfected her appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).


FINDINGS OF FACT

1. The Veteran's status post right and left leg compartment syndrome with shin splints has manifested in severe impairment from December 7, 2009.

2. The evidence is in relative equipoise regarding whether the Veteran has had two painful scars from December 7, 2009, which are each stable and no larger than 15.5 sq. cm. in area.

3. The Veteran's service-connected disabilities render her unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent for status post right and left leg compartment syndrome are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code (Code) 5311 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent for two painful scars are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Code 7804 (2016).

3. The criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Inasmuch as TDIU is being granted, there is no reason to belabor the impact of notice and assistance requirements on that matter. Any notice or duty to assist omission is harmless.

VA's duty to notify was satisfied by a letters dated September 2009 and June 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran underwent VA examinations for her status post right and left leg compartment syndrome with shin splints and right and left lateral superficial nonlinear scars in July 2010 and December 2016. The Veteran also underwent VA knee and ankle examinations in December 2016, both of which are compliant with Correia v. McDonald, 28 Vet. App. 158 (2016). The December 2016 VA examinations are adequate for rating purposes because they include all findings necessary to decide these matters. 

Service treatment records (STRs) have been obtained. VA requested post-service treatment information related to the Veteran's claims on appeal from the Veteran numerous times, most recently in December 2016; though the Veteran submitted private treatment records, she has not otherwise responded to VA's requests. While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board notes that VA sent a request to Wetzel County Hospital in December 2009 for treatment records related to anxiety. There is no evidence in the record that the Veteran ever requested VA to obtain records from this private treatment provider or that she has ever received treatment there; further, these records are irrelevant to the Veteran's claims for her status post right and left leg compartment syndrome and right and left lateral superficial nonlinear scars. The Board is not required to obtain irrelevant records. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010). Accordingly, VA's duty to assist is met. 

II. Increased Rating

a. Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Status post right and left leg compartment syndrome with shin splints

The Veteran's status post right and left leg compartment syndrome with shin splints are both rated under 38 C.F.R. § 4.73, Code 5311. Under Code 5311, a moderately severe impairment is assigned a 20 percent rating, and a severe impairment is assigned a maximum 30 percent rating. 

As relevant, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

A moderately severe muscle disability contemplates: a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; or, if present, evidence of inability to keep up with work requirements. Objectively, a moderately severe muscle disability consists of: entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; or, tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

A severe muscle disability contemplates: a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service treatment record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; or, if present, evidence of inability to keep up with work requirements. Objectively, a severe muscle disability consists of: ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; or, tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side. 38 C.F.R. § 4.56(d)(4) (emphasis added).

From December 7, 2009 to December 26, 2016, the Veteran is rated at 20 percent disabling. She complained of her legs swelling shortly before her discharge. See January 2009 STRs. The July 2010 VA examiner stated, without indicating review of the Veteran's claims file, that the Veteran did not have swelling or a muscle condition. In a May 2013 statement, the Veteran reported that the July 2010 VA examiner was "speedy" and did not take all her symptoms into consideration. In her July 2011 notice of disagreement, the Veteran stated that she experiences excessive pain on a daily basis; she cannot go shopping or evening walks without her legs swelling and hurting. Her legs are always cramping, and sleep does not help rest them; she always has bulges on the sides of her legs. She works part-time due to the demands of working on her legs.

The Board agrees with the Veteran that the July 2010 VA examiner did not take her symptoms of pain and swelling into account and therefore gives the medical opinion less probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). The Veteran is competent to report pain and swelling because medical training is not necessary to observe those symptoms. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Board also finds her reports credible because they are consistent and detailed. After considering the Veteran's STRs and lay statements, the evidence shows that the Veteran experienced abnormal and severe muscle swelling in both of her legs due to her compartment syndrome from December 9, 2009 to December 26, 2016; therefore, a 30 percent rating should be granted for that time period.

From December 27, 2016 (the date of the December 2016 VA examination), the Veteran is already rated at 30 percent disabling, the highest possible rating under Code 5311. Accordingly, she has been granted the full benefit under that Code. 

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. Other muscle disability Codes for the foot and leg (Codes 5310, 5312) have maximum disability ratings of 30 percent and therefore cannot afford a higher rating. She is already rated under Code 5262 for a right and left tibia fracture and so cannot be rated twice under that Code. See 38 C.F.R. § 4.14. Nonetheless, evaluation under Code 5262 would entitle her only to a noncompensable rating. The December 2016 VA knee and ankle examinations show that her range of motion for her knees and ankles (Codes 5256-5261 and 5270-5271) are within normal limits; therefore, she would only be entitled to noncompensable ratings under those Codes as well. Consequently, the Veteran is properly rated under Code 5311.

c. Right and left lateral superficial nonlinear leg scars

The Veteran's right and left lateral leg scars are rated under 38 C.F.R. § 4.118, Code 7804. Under Code 7804, scars that are unstable or painful warrant a 10 percent rating if there are one or two such scars; a 20 percent rating for three or four such scars; and a maximum 30 percent rating for five or more such scars. An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar, and if one or more scars are both unstable and painful, 10 percent is added to the evaluation. Id., Notes (1), (2). 

The Veteran's scars are a result from her in-service surgeries for her status post right and left leg compartment syndrome. In her May 2013 statement, the Veteran stated that her right leg scar is 13.97 cm. in length, and her left leg scar is 11.43 cm. in length. The scars are always numb, but also consistently feel like someone is taking a sharp needle and scraping her skin. At the July 2016 hearing, the Veteran testified that her scars are approximately six inches each (15.24 cm.) and that, though she had two surgeries for each leg, the incisions from the second surgery were on top of the older surgical scars. She stated that her pain from her scars is "altogether" with the pain from her swollen legs, and that her scars stretch when her legs are swollen.

The June 2003 operation report for the Veteran's left leg states that there was a 7 cm. incision. The Veteran's April 2005 bilateral leg surgery operation report confirms that incisions were recreated from her prior surgeries, but does not state any measurements. A September 2005 enlistment and retention medical exam notes that there is a 5 in. (12.7 cm.) linear scar on the Veteran's right calf, and a 4.5 in. (11.43 cm.) scar on her left calf. Around the time of her discharge, treatment records show that her scars were tender even when her legs were not swollen. See January-April 2009 STRs. The July 2010 VA examiner found that the Veteran's scars were superficial and not painful, and that each scar measured 11 cm. by 1 cm. (a total area of 11 sq. cm. each). The December 2016 VA examiner stated that the scars are superficial, nonlinear, and tender to palpation. The right leg scar has a total approximate area of 12 sq. cm. and the left leg scar has a total approximate area of 15.5 sq. cm.

For the period from December 7, 2009 to December 26, 2016, the evidence is at least in equipoise that the Veteran's right and left leg scars were painful. As stated before, the Board gives less probative value to the July 2010 VA examiner's opinion, because it does not appear she considered the Veteran's lay statements of pain-symptoms that the Veteran is competent to report. See Jandreau, 492 F.3d at 1377 n.4; Dalton, 21 Vet. App. at 39-40. There is no evidence of record that the Veteran suffered from frequent loss of covering of skin over her scars or that she has more than two scars. Accordingly, because the Veteran had two painful, but stable scars, she is entitled to an initial rating of 10 percent under Code 7804 prior to December 27, 2016.

For the period from December 27, 2016, there is no evidence that the Veteran has more than two painful scars that are stable. Accordingly, she is properly rated at 10 percent disabling under Code 7804.

The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. Code 7801 contemplates burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear. In order to get a rating higher than 10 percent disabling, her scar area must be at least 77 sq. cm. The only evidence of the area of the Veteran's scars come from the July 2010 VA examination (11 sq. cm. each) and the December 2016 VA examination (12 sq. cm. and 15.5 sq. cm.); none of these meets the threshold to warrant a rating in excess of 10 percent under Code 7801. Code 7802, for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear requires a total area of 929 sq. cm.; the Veteran's scars, even when combined, do not meet this total area. Finally, the evidence does not indicate that the Veteran's scars result in any other disabling effects. Therefore, Code 7805 is inapplicable. Consequently, she is properly rated under Code 7804. 

III. TDIU

TDIU will be awarded when a veteran meets certain percentage standards and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2016). In addition, entitlement to TDIU is an element of all appeals for a higher rating when the Veteran or the record raises the issue of unemployability, which applies here. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this case, the Veteran meets the schedular criteria for TDIU since December 9, 2009. She has provided competent and credible reports that the pain and swelling due to her service-connected status post right and left leg compartment syndrome with shin splints prevent her from working full-time. The Board notes that her compartment syndrome forces the Veteran to treat her legs by frequently moving from sitting to standing, and vice versa, and that failure to do so causes her legs to swell. Although the December 2016 VA examiner opined that she would be able to perform sedentary employment that allows her to move from sitting to standing as needed, the Veteran's testimony and statements demonstrate that her condition prevents her from working full-time. Part-time employment is not substantially gainful employment. See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). Accordingly, the Board finds that the Veteran has been unable to obtain and maintain substantially gainful employment from December 7, 2009 and TDIU is warranted.





ORDER

From December 7, 2009, an initial disability rating of 30 percent, and no more, for status post right leg compartment syndrome with shin splints is granted.

From December 7, 2009, an initial disability rating of 30 percent, and no more, for status post left leg compartment syndrome with shin splints is granted.

From December 7, 2009, an initial disability rating of 10 percent, and no more, for right and left lateral superficial nonlinear leg scars is granted.

Entitlement to TDIU is granted, effective December 7, 2009.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


